n-~&-2#?




£7/,j   1**4
i-Appellate Docket Number: \*k' If ~ 01)35 £ ~ L/C                                                   FILED mCOURT OF APPEALS
  Appellate Case Style: Style: 00 7' ^ ° ' / **                                                          I
                                                                                                                                        •• =-.»




     ^6A                   Vs' State of Texas                                                                 DEC 3 1 20ft
                                                                                                                                 *tt>v!
Companion Case:
                                                                                                  1 CATHY S. LUS* CLERK

Amended/corrected statement:      rj

                                                DOCKETING STATEMENT (Criminal)
                                            Appellate Court:
                                   (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

 I. Appellant                                                           II. Appellant Attomey(s)

First Name: 3}/$ fryf-rfr &w^                                             ] Lead Attorney
Middle Name: f°rM                                                       First Name:

LastName: tf'C"-*^                                                      Middle Name:

Suffix:           y                                                     Last Name:

 Appellant Incarcerated?    0 Yes fj No                                 Suffix:

 Amount of Bond:                                                        • Appointed • Retained fj District Attorney • Public Defender
 ProSe: Q/                                                              Firm Name:

                                                                        Address 1:

                                                                        Address 2:

                                                                         City:

                                                                         State:   Texas                       Zip+4:
                                                                         Telephone:                                ext.


                                                                         Fax:

                                                                         Email:

                                                                         SBN:

                                                                                                                          Add Another Appellant/
                                                                                                                                 Attorney




                                                                   Page 1 of 5
II. Appellee                                                               TV. Appellee Attorney(s)

Lrst Name:                                                                 Q Lead Attorney                                                              »




liddle Name:                                                               First Name:

ast Name:                                                                  Middle Name:

affix:                                                                     Last Name:

ppellee Incarcerated?      •   Yes fj No                                   Suffix:

mount of Bond:                                                             • Appointed fj| Retained • District Attorney • Public Defender
roSe: O                                                                    Firm Name:

                                                                           Address 1:

                                                                           Address 2:

                                                                           City:

                                                                           State:    Texas                           Zip+4:
                                                                           Telephone:                                    ext.
                                                                           Fax:

                                                                           Email:

                                                                           SBN:                                                 Add Another Appellee/
                                                                                                                                      Attorney

/. Perfection Of Appeal, Judgment And Sentencing

lature of Case (Subject matter                                             Was the trial by:     • jury or • non-jury?
r type of case):                                                           Date notice of appeal filed in trial court:
ype of Judgment:
                                                                            If mailed to the trial court clerk, also give the date mailed :
>ate trial court imposed or suspended sentence in open court or date
•ial court entered appealable order:   /u J/»«-
)ffense charged: fwy^J "$ *"**>*•                                          Punishment assessed:

)ate ofoffense: #?*"< 1 V~ M t                                              Isthe appeal from a pre-trial order? Q Yes [] No
)efendant's plea:                                                           Does the appeal involve the constitutionality or the validity of a
                                                                            statute, rule or ordinance?
f guilty, does defendant have the trial court's certificate to appeal?
                                                                           • Yes [jNo
DYes EfNo
1. Actions Extending Time To Perfect Appeal

/lotion for New Trial:           QYes fj No If yes, date filed:
Motion in Arrest of Judgment: FJ Yes Q No          If yes, date filed:
)ther: Fj Yes \~\ No                               If yes, date filed:                   „,                      .       t       A_ • /
fother, please specify: AAfT M               tttLiti. Ut/*J              fA*t        f4i

HI. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)


Motion and affidavit filed: QYes 0No fj NA                     Ifyes, date filed:
)ate of hearing:                                 0NA
Date of order:                                   [/[ NA
luling on motion: • Granted Q^enied • NA                       If granted or c|enie^, date ofruling: 0&i*tr'l'r                 Xi> /f

                                                                     Page 2 of 5
 VIII. Trial Court And Record


Court:                                                                Trial Court Judge (who tried or disposed of the case):
County:                                                               First Name: **BC     L*
                                                                                    ***** r^<fri>
                                                                                                                      '^' '-*
Trial Court Docket Number (Cause no):                                 Middle Name:

        001- /!/£>' /# A                                              Last Name:        /^ny/-'/
                                                                      Suffix:
                                C
   Oo7 -/UP h                                                         Address 1: ?f< fi-J+<'e/ Ctuj-h ?**,#{***/ CW'T/***,<>t
                                9
  0o7- //to- h                                                        Address2: j0p „ ^ ^
  QDi- ///^ /'                                                        City:      Tfytsf
                                                                                                       '/*-<




                                                                      State:    Texas                    Zip +4:        /•> ? ^
 ()07- I//*' 1° ~
                                                                      Telephone:                               ext.
 QV7-////- <*•              H
                                                                      Fax:
 00^- l(/'' <'e~
                                                                      Email:


Reporter's or Recorder's Record:    /
Is there a reporter's record? Q] Yes • No
Was reporter's record requested?        J^Yes QNo
Was the reporter's record electronically recorded?     ] Yes R*No*"
If yes, date requested:

Were payment arrangements made with the court reporter/court recorder?          • Yes 0No"

I I Court Reporter                       •'Court Recorder
Q Official                               O Substitute


Trial Court Clerk: •County                [^District    7-K7 V,jhtcJ                     C*«ti
First Name: *J t' *Jt rV            Lo'^i^
Middle Name:

Last Name:        IzMH^' f*•            Aj^>
Suffix:

Address 1:    'J**1       I6 I/v. Bjl 6t\/f\Mf i
Address 2:    / ' 0        W- St'^/^^y
City:      Tt? /</
State:    Texas                         Zip + 4:
Telephone:                                ext.


Fax:

Email:




                                                                 Page 3 of 5
X. Related Matters


ist any pendingor past related appeals before this or any other Texas appellate courtby court, docketnumber, and style.
ocketNumber: IX- IV' 0t>3S& - d<                                                         Court: "TW^ C*ui4 * l
-yle: ^6 ^G£f*"<
       Vs.     State of Texas




L Signature


 ^nature ofcounsel (or#roSjp> Party)                                                   Date:


                                                                                       State Bar No:
rinted Name:


lectronic Signature:                                                                   Name:
       (Optional)


J. Certificate of Service


Tie undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
rder or judgment as follows on




ignature of counsel (or pro se party)                              Electronic Signature:
                                                                          (Optional)


                                                                   State Bar No.:

erson Served:

ertificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
ate:

                            (1) the date and manner of service;
                            (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                    Page 4 of 5
Please enter the following for each person served:

Date Served:

Manner Served:

First Name:

Middle Name:

Last Name:

Suffix:

Law Firm Name:

Address 1:

Address 2:

City:
State     Texas                     Zip+4:

Email:




                                                     Page 5 of 5